DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
After entry of the amendment claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2017-57312 A.
The reference teaches, in the examples found in the Table translation, friction material compositions comprising a binding material, a friction adjusting material and fiber materials.  Embodiments 1-3 and Comparative examples 1-3 each teach a titanate material as a friction adjusting material as well as mica, calcium hydroxide, zircon, iron oxide, graphite/metal sulfide (appears as metal sulfate in the table translation), and PTFE.  According to the examples, after thermoforming the friction material is subjected to a heating/calcination step. Further the reference teaches, in paragraph [0026], that metal powders other than copper can be added such as zinc and tin powders.
	The instant claims are obvious over the reference.
As for claim 1, the reference teaches various types of titanate materials which meet the matrix.  The zircon meets the ceramic material and the graphite/metal sulfide meets the lubricant.  Note also that according to paragraph [0026] other components such as alumina, silica and magnesia may be present which also would meet the ceramic component.  As no copper component is present the limitation of “a copper component in an amount of 0.5 mass% of less” is met.  As the material is subjected to heating/calcination after thermoforming it would meet the limitation of “a sintered friction material”.  As for the amount of ceramic material it is believed that the amount of ceramic material (i.e. zircon which is recited in Table 1) when converted to a % by volume overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 2, various types of titanates such as potassium titanate are taught.
As for claim 3, the reference teaches potassium titanate and lithium potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
 As for claim 7, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 8, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 9, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 10, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 11, the reference teaches that a metal material such as zinc or tin may also be added.
As for claims 12-17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  
As for claim 19, this is a product-by-process limitation. As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). Accordingly since the resulting product appears to be the same the instant claims are rendered obvious by the reference. 
Accordingly, based on the amount reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2017-2185 A.
The reference teaches, in the examples found in the Table translation, friction material compositions comprising a bonding material, organic filler, inorganic filler, fiber base materials and metal powders.  Examples of the inorganic filler include various types of titanates.  The titanates include potassium titanate, lithium potassium titanate and magnesium potassium titanate.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches various types of titanates which meet the titanate component.  The material listed as Grinding material A is zirconium silicate, the material listed as grinding material B is zirconium oxide and grinding material C is magnesium oxide and these meet the ceramic material.  The graphite and tin sulfide material meet the lubricant component.  As the reference teaches in paragraph [0052] that the friction material is subjected to a scorch treatment at 500 OC, it would meet the limitation of “a sintered friction material”.    As for the amount of ceramic material it is believed that the amount of ceramic material when converted to a % by volume overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 2, various types of titanates such as potassium titanate are taught.
As for claim 3, the reference teaches potassium titanate, lithium potassium titanate and magnesium potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 7, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 8, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 9, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 10, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 11, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 19, this is a product-by-process limitation. As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). Accordingly since the resulting product appears to be the same the instant claims are rendered obvious by the reference. 
Accordingly, based on the amount reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahi et al (US Patent Application Publication No. US 2016/0312846 A1).
The reference teaches, in examples 1-6, a friction material comprising various types of titanates, other inorganic fillers such as barium sulfate, mica, calcium hydroxide, or zinc, an abrasive such as zircon based abrasive or iron oxide, a lubricant, and a binder.  The friction material is pressure-formed, then subjected to heat compression forming and then heat treated at 250 OC. The instant claims are met by the reference.
As for claim 1, the reference teaches various types of titanates which meet the titanate component.  The zircon abrasive meets the ceramic material and the lubricant which may be graphite/metal sulfide and PTFE meets the lubricant.  As the material is subjected to heating after heat compression forming it would meet the limitation of “a sintered friction material”.  As for the amount of ceramic material it is believed that the amount of ceramic material (i.e. zircon) when converted to a % by volume overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.

As for claim 3, the reference teaches potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 7, the reference teaches that zinc may be added which meets the metal material.
As for claim 8, the reference teaches that zinc may be added which meets the metal material.
As for claim 9, the reference teaches that zinc may be added which meets the metal material.
As for claim 10, the reference teaches that zinc may be added which meets the metal material.
As for claim 11, the reference teaches that zinc may be added which meets the metal material.
As for claims 12-17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by adjusting the amounts or types of components which are necessary to produce a desired In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As for claim 19, this is a product-by-process limitation. As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). Accordingly since the resulting product appears to be the same the instant claims are rendered obvious by the reference. 
.

Claims 1-2, 7-8, 12-13, 17-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al (US Patent No. 6,051,277 A).
The reference teaches, in the claims, (see especially claims 1-2, 7 and 25) a process for fabricating a cerametallic composite part by sintering the ingredients at a temperature in the range of from 1000 to 1400°C, and containing a phase made of 20 to 80 vol% AI2O3 which is permeated by a metallic phase consisting substantially of aluminides comprising: providing a preform comprising at least one oxidic compound reducible by aluminum, such as a titanate or ilmenite, the titanate thus forming part of the matrix together with the alumina, which is the ceramic material.  MoO3 is considered as a solid lubricant.   See also example 5.  According to column 8, lines 54-6- the composite part is used as wear element in elements as high-performance brakes, hence as a friction material on account of its properties, especially its wear-resistance and high-temperature stability.
The instant claims are obvious over the reference.
As for claim 1, the reference does not require a copper component.  The titanate or the ilmenite meets the titanate.  The AI2O3 meets the ceramic component.  The MoO3 is an example of a lubricant.  The sintering temperature overlaps the claimed sintering temperature and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The amount of 2O3 which meets the ceramic component overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the ilmenite is seen to be an example of a titanate complex.
As for claim 7, other materials such as various metal materials may be added.
As for claim 8, other materials such as various metal materials may be added.
As for claims 12-13 and 17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by adjusting the amounts or types of components which are necessary to produce a desired density.  That is, as the density would be based on the amounts and types of the components utilized, one could easily vary the amounts of the components in order to produce the necessary density of the material to be obtained.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 18, this method is suggested by the reference as the reference teaches the formation of a compact which is sintered at a temperature in the range of from 1000 to 1400°C and this temperature range overlaps the claimed range and overlapping ranges are deemed to be obvious.  The AI2O3 meets the ceramic component and the amount overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claims 19 and 20, the sintering temperature overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
Accordingly, based on the amount reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Response to Arguments
Applicant’s amendments have overcome the rejection of claim 18 over Kojima et al (US Patent No. 5,279,777 A).
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the instant claims are not rendered obvious by the references as they fail to disclose or render obvious the combination recited in claim 1 comprising all of the claimed features.
To this argument the examiner respectfully disagrees.  As discussed in the above rejections it is the position of the examiner that the references render obvious the instant claims as they suggest all of the claimed features, in particular, the newly added limitations concerning the type of ceramic material as well as the amounts.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
November 21, 2021